Weldon, J.,
delivered the opinion of the court:
This case, embracing' as it does substantially the same facts as the case of Symonds, was submitted in connection with that case.
In the Symonds Case (ante) it was insisted that the ship was not in a condition to perform all the duties of sea service, and therefore could not in law be engaged in that service, but in this case the character and condition of the ship eliminates that question as a point in controversy. The court having in the Symonds Case adjudicated principles of law which embrace in legal effect the facts of this case, it is the judgment of the court that the petitioner recover from the defendants the sum of $816.58.